Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-21 are pending, claims 15-18 and 20-21 are withdrawn. 
Election/Restrictions
Claims 15-18 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/12/2021.
Applicant's election with traverse of invention I in the reply filed on 05/12/2021 is acknowledged.  The traversal is on the ground(s) that the technical features of claim 1 are also incorporated into claims 15-18 (19 is in invention 1) based on dependency relationship.  This is not found persuasive because dependent claims do not get automatic unity under unity of invention a s single general inventive connect if the special technical feature is lacking, i.e., if claim 1 is rejected with art that shows there is no special technical feature in claim 1, and the dependent claims are drawn towards different technical features (in this case a hoist) then there are multiple inventions formed by the dependent claims. Please note the same lack of unity was done in the FOR of the case. Applicants specific argument that the proper test for unity of invention under PCT Rules does not involve an analysis of the claims under patentability, that is correct, they require analysis for having a single general inventive concept, in the current application multiple inventive concepts exists, as shown in claims 2-14 and 19 from 1 where the inventive concept is focused on the device itself and claims 15-19 as well as 20-21 is focus on that of a hoist. Noting that “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions consider as a whole over the prior art, . 
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Rotating cutting element in claim 1.
Power means in claim 1.
Driving part in claim 2.
Driven part in claim 2. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. All elements above are found in the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7, 12, 14, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 4 recites the limitation "the first external cylindrical surface" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "annular surface part" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "end part" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term "substantially adjacent" in claim 14 is a relative term which renders the claim indefinite.  The term "substantially adjacent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “the assembly point between the bars is substantially adjacent an end of the first bar” has been rendered indefinite by use of the term “substantially adjacent” as adjacent is already understood broadly to mean “next to/near/close” the use of the term substantially makes it unclear as to how close/near/next to the two elements cannot be to each other but be considers substantially so.
Regarding claim 19, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 11, 13-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (U.S. 2005/0252989) in view of Tappe (U.S. 2,251,175).
With respect to claim 1, Carpenter discloses a fire fighting device (figure 1) with a fire fighting aggregate for penetrating a wall (figure 1) and injecting fire fighting fluid into a space behind the wall (figure 1), said fire fighting aggregate comprising: a fluid driven rotating motor (figure 1, the rotating nozzle itself being a rotating motor allowing for rotation of the nozzle in a circular direction) having a rotor rotating around an axis of rotation defining an axial direction (figure 1, the nozzle tip rotating about a rotational axis); a rotating cutting element attached to the rotor to be rotated thereby (figure 1, #10); a fluid inlet for receiving fire fighting fluid from a source of fire fighting fluid (figure 1, fluid inlet of 14 where #16 is affixed); a first conduit for feeding the fire fighting fluid from the fluid inlet to the rotor to drive the fluid driven rotating motor (figure 1, the conduit of 12 bringing fluid from 16/14 to that of nozzle 12); a support for 
Tappe, figure 2, discloses a similar fire fighting nozzle for cutting through a wall, further including a driving motor 7, with a worm shaft 13 which then carries the working tool 9 for cutting. Noting that there is fluid exiting the nozzles 17 as well as power means of #13 which is affixed to the cutter, noting that not only does fluid go through that of 12/13 to move the rotate to spin and move 8, but fluid further presses against the internal coupling of 13 (as well as the noted cylinder beneath 14 to further add force onto that of the cutting element.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the fluid driven rotting motor of Tappe, with its internal shaft and elements to assist in rotating the cutting element of Carpenter, as including such internal driving motor would increase the rotation of the deice and further increase the cutting speed of Carpenter. (allowing not only the nozzles to rotate the head but also having an internal rotating element affixed to the cutting element). 
With respect to claim 2, Carpenter as modified further discloses the fluid driven rotating motor comprises a stator attached to the support (as the entire system is affixed to the support as its supported in figure 1, the noted stator of Tappe, being the housing about the rotating 
With respect to claim 3, Carpenter as modified discloses the driven part (being the noted shaft of Tappe on which 12 is about) is displaceable in an axial direction from a retracted position to an extended position together with the rotating cutting element (as it starts in a retracted positon prior to cutting through the wall and to an extended position as it cuts through said wall) and comprises a surface element constituting part of the power means (the noted bottom surfaces adjacent to 13 of the shaft), said surface element being subject to a pressure of the fire fighting fluid through the second conduit to press the rotating cutting element towards the wall (as the fluid that passes through 12 of Tappe is then applied to the noted bottom portion of the shaft as the shaft has an exterior bottom surface beneath that of 14).
With respect to claim 8, Carpenter as modified discloses the driving part comprises a hollow shaft member (Tappe: the shaft chamber which surrounds 12), a number of nozzles extending from the hollow shaft member (17 of Tappe/being also the nozzles of Carpenter in combination) to eject fire fighting fluid fed to the rotor (as the fluid fed to the rotor is ejected by the nozzles), the nozzles thereby ejecting the fire fighting fluid in a direction with a circumferential component in a plane perpendicular to the axial direction (Carpenter discloses their nozzles perpendicular to the axial direction).  

With respect to claim 13, Carpenter discloses the support is provided with means for attachment to the wall, said means including one or more wedge shaped elements (being a molly, known as a molly bolt), attached to a ring member (the ring member seen between 19 and 14 surrounding 14), where said ring member is connected to the support (the support 19), where the wedge shaped members extends away from the ring in a manner in use suitable to engage a vertical member (one skilled in the art would know a molly bolt includes a vertical support exterior to an interior bolt that then expands inside the structure to hold it there to, the noted expanding outer part being the vertical member which then is between the wedge shaped members (bolt and seal) which vertical member thereby is fixed between the ring and the wedge shaped member ( the vertical member, being the outer part of the molly fastener, is then between the support ring noted and that of the wedge as seen in figure 1, having a tip).
With respect to claim 14, Carpenter discloses the support is provided with means for attachment to the wall, said means comprises two bars arranged perpendicular to each other where a first bar is attached to the support (figure 1, there being the noted two bars of 19, the support being that of the element between 19 and 14, and the noted 19 having a long bar and another smaller bar arranged perpendicular there to), and a second bar is attached to said first bar (figure 1), such that the assembly point between the bars is substantially adjacent an end of the first bar and centrally on the second bar (figure 1, the noted first bar is connected at what is seen as the middle of the second bar).
With respect to claim 19, Carpenter discloses the support is attached to a wall (figure 1) to be penetrated, a connection between a source of fire fighting fluid and the fluid inlet is provided (figure 1, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure of Toffee (8-10 bar/atm) into the system of Carpenter as its operating pressure as it is a known pressure to be utilized in wall cutting fire fighting arrangements, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A), and the noted claimed range is a known workable range in the art. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Tappe as applied to claim 1 above, and further in view of Coughlin (U.S. 5651417).
With respect to claim 12, Carpenter as modified discloses the support but fails to disclose the support comprises fluid conduit means, connected to one or more pistons provided in distal ends of the supports, which pistons are arranged such that the pistons are fluid operated and operable in a direction perpendicular to the axis around which the cutting device rotates, and where optionally a land is provided towards which land the pistons may be urged.
Coughlin, figure 1, discloses a piston 23, being used to hold the nozzle in place with respect to the wall, as well as assist in puncturing said wall. And noted being at a distal end of the device (the nozzle device 19), the noted piston having fluid conduit means with 27 via 25 connected to the distal end of the noted support piston 23. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the piston of Coughlin with the support of Carpenter, as the piston allows for increased pressure to further be applied to the nozzle to puncture a wall (see abstract and summary of Coughlin). Note, the combination then has the piston pushing on the bottom plane of the nozzle, (see Coughlin’s figure 1), being thus a force applied on the plane perpendicular to the plane which extends about the central axis of Carpenter in which it rotates). 
Allowable Subject Matter
Claims 4 and 9, as well as their depending claims 5-7 and 10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as the noted relationship of the annular chamber, first external surface of the stator, first internal cylindrical surface of the driven part, and an annular surface of the stator as claimed in claim 4 was not found (not 35 U.S.C. 112(b) on the claim however needs to be corrected for allowance). With respect to claim 9, the circular cylindrical section, third external cylindrical surface, second internal cylindrical surface, at least one second aperture, at least one third aperture, a circumferential recess, an axial recess area, and an axial starting position as claimed in combination was noted found in the prior art as claimed. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752